Dear Ms. Thomas:
You have requested an Attorney General's opinion as to whether the mayor of the town of Clayton may serve as a board member for the Concordia Parish Recreation District No. 1.
Louisiana's dual officeholding laws are embodied in LSA-R.S. 42:61
et seq.
LSA-R.S. 42:63(D) mandates:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government in a political subdivision thereof.  No person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office
LSA-R.S. 42:62(9) states:
  Political subdivision means a parish, municipality, and other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. . . .
The board in question would fall under the definition provided in LSA-R.S. 42:62(9) as it is "special district" created under LSA-R.S. 33:4562(A) which states:
  The police jury of any parish in the state is authorized and empowered upon its own initiative to form and create a recreation district or districts by wards or otherwise and in doing so to divide the parish into one or more recreation districts, or by agreement with the police jury of any other parish to combine two or more parishes or parts thereof into a single recreation district with such name or names as such police jury or juries may designate, provided that no recreation district shall extend into the corporate limits of a municipality without the consent of its governing body.
The recreation district is a creation of the parish police jury which is a separate political subdivision from the town of Clayton. Therefore, it is the conclusion of this office that there would be no violation of the dual officeholding laws in this instance.
Moreover, based on the information you have provided, the positions at issue do not appear to constitute incompatible offices under LSA-R.S 42:64.  I trust this addresses your concerns.  Please contact this office if you require further assistance.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                 By: CARLOS M. FINALET Assistant Attorney General
RPI:CMF/mjb
Ms. Delores C. Thomas, Chairman Concordia Consolidated Recreation District #1 Post Office Box 107 Ferriday, Louisiana 71334-0107
Date Received: Date Released:  March 21, 2000
CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL